            Case 1:21-cv-00251-LY Document 1 Filed 03/17/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                                        FOR THE
                               WESTERN DISTRICT OF TEXAS


 Jose Delgado,

                          Plaintiff,                Case No.

 v.                                                 1:21-cv-251

 Pro Custom Solar LLC d/b/a                         Complaint and Demand for Jury Trial
 Momentum Solar,

                          Defendant.



                                           COMPLAINT

       Jose Delgado (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,

alleges the following against Pro Custom Solar, LLC d/b/a Momentum Solar (Defendant):

                                        INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act (TCPA),

47 U.S.C. §227 et seq. and § 302.101 of the Texas Business & Commercial Code.

                                  JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over this case under 28 U.S.C. §1331,

which grants this court original jurisdiction of all civil actions arising under the laws of the United

States, confirmed as applying to cases under the TCPA by Mims v. Arrow Financial Services,

LLC, 565 U.S. 368 (2012).

       3.      This Court has personal jurisdiction over Defendant because Defendant conducts

business in the State of Texas.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).
             Case 1:21-cv-00251-LY Document 1 Filed 03/17/21 Page 2 of 7




                                                PARTIES

       5.      Plaintiff is a natural person residing in Hutto, Texas 78634.

       6.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

       7.      Defendant is a business entity with headquarters, principal place of business or

otherwise valid mailing address located at 325 High Street Metuchen, New Jersey 08840.

       8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers

                                  FACTUAL ALLEGATIONS

       10.     Plaintiff has a cellular telephone number ending in 2710.

       11.     Plaintiff has only used this phone number as a cellular telephone.

       12.     Beginning in or around November of 2019, Defendant called Plaintiff on his

cellular telephone for solicitation purposes.

       13.     When contacting Plaintiff on his cellular telephone, Defendant used an automatic

telephone dialing system and automatic and/or pre-recorded messages.

       14.     Plaintiff knew Defendant was calling him using an automatic telephone dialing

system and automatic and/or pre-recorded messages as he received calls from Defendant that

began with a noticeable pause prior to a live representative of Defendant coming on the line.

       15.     Plaintiff was not interested in solar panels, did not request information from

Defendant, and did not consent to Defendant’s calls.

       16.     However, in order to ascertain the source of the calls, Plaintiff did set up an

appointment with a representative and requested a copy of his company identification at that time.
                 Case 1:21-cv-00251-LY Document 1 Filed 03/17/21 Page 3 of 7




           17.     Defendant’s calls were not made for “emergency purposes” rather the calls were

made for solicitation purposes.

           18.     Plaintiff has been on the Do Not Call Registry since October 2, 2003.

           19.     Despite Plaintiff’s being on the Do Not Call Registry, Defendant persisted in calling

Plaintiff.

           20.     Defendant’s calls were bothersome, disruptive and frustrating for Plaintiff to

endure.

                                     COUNT I
                     DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

           21.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           22.     The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

           23.     Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

           24.     The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

           25.     The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

           26.     Defendant’s calls were not made for “emergency purposes.”

           27.     Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.
              Case 1:21-cv-00251-LY Document 1 Filed 03/17/21 Page 4 of 7




        28.      Defendant contacted Plaintiff despite the fact that Plaintiff was on the Do Not Call

Registry.

        29.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        30.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        31.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        33.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        34.      Defendant contacted Plaintiff despite the fact that Plaintiff was on the Do Not Call

Registry.

        35.      Defendant called Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.
              Case 1:21-cv-00251-LY Document 1 Filed 03/17/21 Page 5 of 7




        36.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        38.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                     COUNT III
                          DEFENDANT VIOLATED § 302.101 OF
                      THE TEXAS BUSINESS & COMMERICAL CODE

        39.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        40.      §302.101 of the Texas Business & Commerce Code prohibits sellers from engaging

in telephone solicitation from a location in this state or to a purchaser located in this state unless

the seller obtains a registration certificate from the Office of the Secretary of State for the business

location from which the solicitation is made.

        41.      Defendant violated § 302.101 of the Texas Business & Commercial Code when its

representatives engaged in continuous and repetitive telephone solicitation of Plaintiff without

obtaining a registration certificate from the Office of the Secretary of State.

        42.      §302.302(a) of the Texas Business & Commerce Code provides that a person who

violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover all
           Case 1:21-cv-00251-LY Document 1 Filed 03/17/21 Page 6 of 7




reasonable cost of prosecuting the action, including court costs and investigation costs, deposition

expenses, witness fees, and attorney fees.




       Wherefore, Plaintiff, Jose Delgado, respectfully prays for judgment as follows:

               a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                       227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;

               b.      Statutory damages of $500.00 per violative telephone call (as provided

                       under 47 U.S.C. § 227(b)(3)(B));

               c.      Additional statutory damages of $500.00 per violative telephone call (as

                       provided under 47 U.S.C. § 227(C);

               d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                       47 U.S.C. § 227(b)(3));

               e.      Additional treble damages of $1,500.00 per violative telephone call (as

                       provided under 47 U.S.C. § 227(C);

               f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c)

               g.      Statutory damages of $5,000 per violation (as provided under §302.302(a)

                       of the Texas Business & Commerce Code);

               h.      All reasonable attorneys’ fees, witness fees, court costs and other litigation

                       costs incurred by Plaintiff pursuant to §302.302(a) of the Texas Business &

                       Commerce Code;

               i.      Any other relief this Honorable Court deems appropriate.
         Case 1:21-cv-00251-LY Document 1 Filed 03/17/21 Page 7 of 7




                            DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, JOSE DELGADO, demands a jury trial in this case.

                                             Respectfully submitted,

Dated: 03/17/2021                            By: s/ Amy L. Bennecoff Ginsburg
                                             Amy L. Bennecoff Ginsburg, Esq.
                                             Kimmel & Silverman, P.C.
                                             30 East Butler Pike
                                             Ambler, PA 19002
                                             Phone: 215-540-8888
                                             Facsimile: 877-788-2864
                                             Email: teamkimmel@creditlaw.com
